DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4-7, 9-10, 14 and 17-18 are objected to because of the following informalities:  
In claims 1 and 14, examiner recommend changing “motor on an air pump” to “motor of an air pump”.  
In claims 4-7, 9-10, and 17-18, examiner recommend changing “temperature of the passenger cabin” to “temperature in the passenger cabin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a memory, the memory storing instructions executable by the processor to: heat…; suppress a climate control limiter…; and actuate a motor”.  It’s not clear how a memory or instructions (which are software programming) are capable of “heat”, “suppress” and “actuate a motor”.  Also there’s problem in the claim regarding climate control component and air pump because the limitation looks like they are separate structures, but spec [0034] states “The climate control component 230 can include an air blower 235 and an air pump 240”. Examiner recommend applicant to amend claim 1 to:
“A system comprising:
a heater, 
a climate control component comprising an air pump and an air blower,
a computer having a processor and a memory storing instructions; 
wherein the instructions, when executed by the processor, cause the processor to:
	actuate the heater to heat a passenger cabin of a vehicle;
	suppress a climate control limiter that prevents the air blower from operating when an engine coolant temperature exceeds a temperature threshold; and
	actuate a motor of the air pump to introduce air external to the vehicle to the passenger cabin.”
Also the same problem for claims 2-7 and 9-13 because each of those claims recites instructions to actuate (for claims 2-6 and 9-13) or remove (for claim 7) or detect (claim 3).  These claims need to be amended to “...instructions, when executed by the processor, cause the processor to detect a temperature of the air external to the vehicle using a temperature sensor and to actuate...” (for claim 2) OR “...instructions, when executed by the processor, cause the processor to actuate…” (for claims 3-6 and 9-13) OR “...instructions, when executed by the processor, cause the processor to remove...” (for claim 7).

Claim 3 recites “the temperature”.  However claim 1 recites “an engine coolant temperature” while claim 3 also recites “a temperature of the air external to the vehicle”.  Therefore it’s not clear as to which temperature is used for “the temperature”.  Examiner recommend applicant to amend claim 3 to “…based on the temperature of the air external to the vehicle.”
Claim 6 recites the limitation "the temperature of the passenger cabin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “a temperature in the passenger cabin”.
Claim 16 recites “the temperature”.  However claim 14 recites “an engine coolant temperature” while claim 16 also recites “a temperature of the air external to the vehicle”.  Therefore it’s not clear as to which temperature is used for “the temperature”.  Examiner recommend applicant to amend claim 16 to “…based on the temperature of the air external to the vehicle.”
Claim 17 recites the limitation "the temperature of the passenger cabin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “a temperature in the passenger cabin”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 20070144727) in view of Kim (US 20170151855), and further in view of Litz (US 20020145209).
Regarding claim 14, Hirayama teaches a method, comprising:
heating (by user turning on heater 13 and move damper 16b to allow air passing heater so that heated air flow into passenger cabin) a passenger cabin of a vehicle ([0058] “passenger compartment”);
suppressing (by users to turn of AC) a climate control limiter (climate control limiter is inherently embedded to the electrical component to cut of power when user turns off the fan or AC) that prevents an air blower (blower fan 34, fig 15) of a climate control component (blower unit 30, fig 5) from operating.
Hirayama fails to teach detecting an engine coolant temperature; actuating a motor on an air pump to introduce air external to the vehicle to the passenger cabin.
Kim teaches detecting an engine coolant temperature (using coolant temperature measurer 108, fig 1).
It would have been obvious at the time of filing to modify Hirayama as taught by Kim to incorporate a coolant temperature sensor/measurer in order to monitor coolant temperature and prevent overheating of engine (in the event that measured coolant temperature is too high, users can turn off engine to prevent engine from overheating).
Litz teaches actuating a motor on an air pump ([0029] “Other air pumps, such as blower style (squirrel cage) fans”.  Air pumps or fans inherently has a motor) to introduce air external to the vehicle to the passenger cabin ([0029] “air is forced by the fan 30 through opening 52 into the interior of the unit 10 for cooling”.  Actuating step is done by users manually turn on the system with assistance of fan controller 35).
It would have been obvious at the time of filing to modify Hirayama as taught by Litz by incorporating an evaporative cooling fan on the vehicle roof to allow quick cooling of passenger cabin (adding a second cooling system would allow faster cooling).
As for the limitations “suppressing a climate control limiter that prevents an air blower of a climate control component from operating when an engine coolant temperature exceeds a temperature threshold”, it is noted that this limitation is a contingent limitation. See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. See Ex parte Schulhauser… "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”. Therefore under broadest reasonable interpretation for this limitation, the method step is not positively recited as actually occurring, therefore this method step is not required.
Regarding claim 15, Hirayama in view of Kim, Litz teaches actuating (as taught by Litz shown in rejection above) the air pump “to remove air from the passenger cabin” (this is intended function.  Air in the passenger cabin can be removed if users open windows while fan or air pump is activated).
Regarding claim 18, Hirayama in view of Kim, Litz teaches “when a temperature of the passenger cabin exceeds the temperature threshold for an elapsed time exceeding a time threshold, actuating the air pump to remove air from the passenger cabin” (This is contingent limitation.  Examiner interprets that temperature doesn’t exceed the temperature threshold therefore the step of actuating the air pump is not required.  As shown in claim 14, the combination is capable of actuating air pump.)
Regarding claim 19, Hirayama in view of Kim, Litz teaches actuating the air blower of the climate control component to heat the passenger cabin (Users can manually turn on the air blower system of Hirayama.  Air can pass through the heater as explained in claim 14.)
Regarding claim 20, Hirayama in view of Kim, Litz teaches actuating a propulsion to increase the engine coolant temperature. (Users can manually turn on the engine and propulsion system of the vehicle.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 20070144727) in view of Kim (US 20170151855), further in view of Litz (US 20020145209), further in view of Cislo (US 20100078492).
Regarding claim  16, Hirayama in view of Kim, Litz teaches all the limitations of claim 14.
Hirayama in view of Kim, Litz fails to teach detecting a temperature of the air external to the vehicle and to actuate the motor based on the temperature of the air.
Cislo teaches detecting a temperature of the air external ([0034] “one temperature sensor 120 to monitor the exterior temperature”.  Detecting is inherently done by sensor 120) to the vehicle and to actuate the motor (motor of fan) based on the temperature of the air (See fig 3 flowchart.  External temperature reading To is used to operate fan.).
It would have been obvious at the time of filing to modify Hirayama in view of Kim, Litz as taught by Cislo by incorporating external temperature sensor to operate air pump/fan in order to avoid bringing hot air into the passenger cabin (Cislo teaches if To>Ti>Ts, then fan is turned off in step 304.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 20070144727) in view of Kim (US 20170151855), further in view of Litz (US 20020145209), further in view of Guilford (US 20030013405).
Regarding claim  17, Hirayama in view of Kim, Litz teaches all the limitations of claim 14.
Hirayama in view of Kim, Litz fails to teach actuating the motor to remove air from the passenger cabin when a temperature in the passenger cabin exceeds the temperature threshold.
Guilford teaches actuating the motor to remove air from the passenger cabin when a temperature in the passenger cabin exceeds the temperature threshold ([0019] “The regulating means can be a switch with on and off configurations or a thermostat, wherein the thermostat starts the ventilation fan once the temperature of the interior approaches or passes a preset temperature.”  Actuating step is done user setting thermostat to automatically operate the fan.  Fig 2 shows fan exhausts air.).
It would have been obvious at the time of filing to modify Hirayama in view of Kim, Litz as taught by Guilford by using a temperature control mechanism to automatically exhaust interior air in the event that the interior air temperature is too high in order to provide an automatic mechanism to control cabin temperature.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762